DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Fig. 5 is objected to because it fails to show details as described in the specification. As recited in ¶¶ 0098 – 0100 of the present published Specification, while an asset is labeled/recited as element “asset 510,” no explicit asset tracking device (or label for an asset tracking device is found or illustrated (i.e., the asset tracking device appears to be “not shown”). However, as illustrated in Fig. 5, asset 510 appears to be illustrated with a wireless antenna.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 12, 22, and 23 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2010/0097208 to ROSING et al. (hereinafter “ROSING”).

Regarding Claim 1, ROSING discloses a method at an asset tracking device, the method comprising: 
activating a receiver at the asset tracking device;
obtaining an intelligent transportation system message using the receiver; 
determining a position from the intelligent transportation system message; and
reporting the determined position to a remote server.

(A navigation system beacon device (NSBD). [¶ 0017] … a method for tracking the location of an asset, comprising: a) receiving a transmission of position information from a … ground station at a component of a NSBD that is in close proximity to the asset; b) storing the information or a processed form of it at a component of the NSBD; c) optionally calculating the position of the asset based on the information received from the … ground station, wherein the calculation is performed at a component of the NSBD; d) transmitting a signal from the NSBD to a central server to report position information. [¶¶ 0025 – 0029]. The Examiner notes that consistent with e.g., ¶ 0060 of the present published Specification, “Intelligent Transportation System (ITS)” is interpreted generically/descriptively as “software and communication systems … designed to, for example, enhance road safety and road traffic efficiency.” An ITS message is therefore interpreted as a generic/descriptive message as might be used in an ITS to enhance road safety and road traffic efficiency - and not as e.g., an explicit message and/or message format as would be standardized by a Standards Development Organization (SDO), industry alliance/forum, or similar (e.g., an explicit ETSI standardized intelligent transportation system message)) 

Regarding Claim 11, ROSING discloses the method of claim 1.
ROSING further discloses: 
wherein the reporting the position comprises information obtained from multiple intelligent transportation system messages, including one or more of 
a certificate identifier, 
position information, 
heading, 
velocity, 
station type and 
vehicle dimensions.

(a method for tracking the location of an asset, comprising: a) receiving a transmission of position information from a … ground station at a component of a NSBD that is in close proximity to the asset; b) storing the information or a processed form of it at a component of the NSBD; c) optionally calculating the position of the asset based on the information received from the … ground station, wherein the calculation is performed at a component of the NSBD; d) transmitting a signal from the NSBD to a central server to report position information. [¶¶ 0025 – 0029])

Regarding Claim 12, the features of Claim 12 are essentially the same as Claim 1 with a ROSING further disclosing an asset tracking device, the asset tracking device comprising: a processor; and a communications subsystem, wherein the asset tracking device is configured to … (The term "component" as used herein with respect to an NSBD according to the invention refers to a functional unit or circuit feature including but not limited to a mechanical sensor, circuit board, computer processing unit, designated memory space, or other identifiable component in a computer circuit for performing the respective function. [¶ 0062]) performing the Method of Claim 1 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 22, the features of Claim 22 are essentially the same as Claim 11 with the asset tracking device of claim 12 performing the Method of Claim 1 above. Therefore, Claim 22 is rejected on the same grounds and motivation as Claim 11.

Regarding Claim 23, the features of Claim 23 are essentially the same as Claim 1 with a ROSING further disclosing a computer readable medium for storing instruction code, which, when executed by a processor of an asset tracking device cause the asset tracking device to … (The term "component" as used herein with respect to an NSBD according to the invention refers to a functional unit or circuit feature including but not limited to a mechanical sensor, circuit board, computer processing unit, designated memory space, or other identifiable component in a computer circuit for performing the respective function. [¶ 0062]. The Examiner notes that the fully functioning computer processing unit as disclosed by ROSING would obviously execute stored programs/software/instructions/application as necessary to perform its respective 

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 rejected under 35 U.S.C. 103 as being unpatentable over ROSING in view of U.S. Patent 10725139 to DUKSTA et al. (hereinafter “DUKSTA”).

Regarding Claim 2, ROSING discloses the method of claim 1.
While ROSING does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, DUKSTA teaches: 
wherein the reporting includes a confidence level with the determined position (The navigation beacons may also be configured to report position data in the form of coordinates, altitudes and/or distances corresponding to their own respective positions or, alternatively, to calculate position data in the form of coordinates, altitudes and/or distances corresponding to positions of vehicles or other devices requesting such data.  The position data may include one or more measures of the confidence or reliability in such data, e.g., a measure of the accuracy of a coordinate, an altitude and/or a distance provided to a remote device by the navigation beacon. [Column 2 Lines 44 – 54])



Regarding Claim 13, the features of Claim 13 are essentially the same as Claim 2 with the asset tracking device of claim 12 performing the Method of Claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 2.

Claims 3 – 5 and 14 - 16 rejected under 35 U.S.C. 103 as being unpatentable over ROSING in view of DUKSTA and U.S. Patent Publication 2019/0197860 to COOPER.

Regarding Claim 3, the combination of ROSING and DUKSTA teaches the method of claim 2.
While ROSING does not explicitly disclose, or is not relied on to disclose, DUKSTA further teaches further comprising:
determining that an identifier within the intelligent transportation system message matches a stored identifier on the asset tracking device; and increasing the confidence level of the determined position (Moreover, although FIG. 1D includes only a single position signal 115-5 being transmitted from the navigation beacon 150 to the aerial vehicle 110-5, one or more of such signals may be transmitted over a predetermined interval of time, while the aerial vehicle 110-5 is within the vicinity of the navigation beacon 150, or upon request from the aerial vehicle 110-5.  Where the aerial vehicle 110-5 receives two or more of such signals from the navigation beacon 150 at different times, or from the navigation beacon 150 or another navigation beacon (not shown) at the same or similar times, the aerial vehicle 110-5 may pinpoint its location accordingly. [Column 5 Lines 43 – 54]. The Examiner notes no explicit mechanism or means for increasing the confidence level is claimed (e.g., from repeated beacons from the same device/deviceID))

Motivation to combine the teaching of ROSING with that of DUKSTA given in Claim 2 above.
While teaching “two or more of such signals from the navigation beacon 150 at different times,” DUKSTA obviously relies on identification of beacon 150, in the spirit of the present invention, COOPER is further relied on to explicitly teach an identifier (For example, in more simplified configurations and embodiments, each beacon 780 is limited to repetitively transmitting its own beacon ID and physical location information.  In that way, once monitor device 720 is within transmission range of tracking beacon 780a and establishes wireless or wired reception 741, then monitor device 720 can record and store received beacon ID and location information.  At a later time, for some embodiments of the present invention, monitor device 720 can then report recorded readings from beacons 780 to the central monitoring system 760 over the cellular communication system 750 using wireless links 733 and 738 as depicted in FIG. 7. [¶ 0046] … each beacon 780 also transmit status information related to its own device health and information related from each beacon's 780 internal tampering, movement, or other sensors via a communication system 770 to central monitoring system 760.  This allows for detection of movement of beacons 780, and establishing some level of confidence that the location reported by each of beacons 780 is accurate. [¶ 0047])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ROSING and DUKSTA with that of COOPER for advantage providing novel systems, devices, and methods for monitoring individuals and/or assets. [¶ 0052])

Regarding Claim 4, the combination of ROSING, DUKSTA, and COOPER teaches the method of claim 3.
While ROSING does not explicitly disclose, or is not relied on to disclose, COOPER further teaches further comprising:
wherein the stored identifier is part of a list of identifiers stored at the asset tracking device (For example, in more simplified configurations and embodiments, each beacon 780 is limited to repetitively transmitting its own beacon ID and physical location information.  In that way, once monitor device 720 is within transmission range of tracking beacon 780a and establishes wireless or wired reception 741, then monitor device 720 can record and store received beacon ID and location information.  At a later time … monitor device 720 can then report recorded readings from beacons 780 to the central monitoring system 760 over the cellular communication system 750 using wireless links 733 and 738 as depicted in FIG. 7. [¶ 0046] … each beacon 780 also transmit status information related to its own device health and information related from each beacon's 780 internal tampering, movement, or other sensors via a communication system 770 to central monitoring system 760.  This allows for detection of movement of beacons 780, and establishing some level of confidence that the location reported by each of beacons 780 is accurate. [¶ 0047]. The Examiner notes that under a Broadest Reasonable Interpretation (see  “list” is not interpreted as - or limited to - e.g., a plurality of itemized entries. The Examiner finds e.g., common usage in the industry/art to a “single item list” or “empty list” as can readily be seen though a Google Patent search such as https://patents.google.com/?q=%22single+item+list%22&oq=%22single+item+list%22.)

Motivation to combine the teaching of ROSING and DUKSTA with that of COOPER given in Claim 3 above.

Regarding Claim 5, the combination of ROSING, DUKSTA, and COOPER teaches the method of claim 4.
While ROSING does not explicitly disclose, or is not relied on to disclose, COOPER further teaches further comprising:
wherein the list of stored identifiers is created by storing identifiers of a plurality of intelligent transportation system messages over time (each beacon 780 is limited to repetitively transmitting its own beacon ID and physical location information.  In that way, once monitor device 720 is within transmission range of tracking beacon 780a and establishes wireless or wired reception 741, then monitor device 720 can record and store received beacon ID and location information.  At a later time … monitor device 720 can then report recorded readings from beacons 780 to the central monitoring system 760 over the cellular communication system 750 using wireless links 733 and 738 as depicted in FIG. 7. (COOPER: ¶ 0046)

Motivation to combine the teaching of ROSING and DUKSTA with that of COOPER given in Claim 3 above.

Regarding Claim 14, the features of Claim 14 are essentially the same as Claim 3 with the asset tracking device of claim 12 performing the Method of Claim 1 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 4 with the asset tracking device of claim 12 performing the Method of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 16, the features of Claim 16 are essentially the same as Claim 5 with the asset tracking device of claim 12 performing the Method of Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 5.

Claims 6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over ROSING in view of U.S. Patent Publication 2018/0087921 to SUZUKI.

Regarding Claim 6, ROSING discloses the method of claim 1.
While ROSING does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, SUZUKI further teaches:
wherein the determining the position further comprises applying an offset from a position reported in the intelligent transportation system message (FIG. 1 is a diagram illustrating one example of a network configuration of a guidance system according to a first embodiment.  A guidance system 100 illustrated in FIG. 1 has a server apparatus 1, a mobile terminal 2, and a beacon device 3. [¶ 0061] … At each place along the path passed by the service user Q, the mobile terminal 2 receives the beacon signal of the beacon device 3, each beacon signal that is transmitted to the mobile terminal 2 including the position of the place.  The mobile terminal 2 transmits the position information of each place indicated by the received beacon signal to the server apparatus 1. [¶ 0064] … The beacon device 3 provides a notification indicating the position thereof to the position thereof to the mobile terminal 2 in its surrounding area.  In the present embodiment, the beacon device 3 transmits unique identification information (for example, a terminal number) stored in its memory to its surrounding area thereof by Bluetooth (registered trademark) communication. [¶ 0065] … As illustrated in FIG. 10, the mobile terminal 2 implements functions of an input receiving unit 21, a screen display unit 22, a first communicating unit 23, a second communicating unit 24, an estimated position information notifying unit 25, a viewer unit 26, and the like. [¶ 0110] … For example, the estimated position information notifying unit 25, when receiving the beacon ID from the second communicating unit 24, acquires information indicating the received electromagnetic wave strength of the received beacon signal from the Bluetooth communicating circuit 210.  The estimated position information notifying unit 25 estimates the distance to the beacon device 3 from the acquired information indicating the received electromagnetic wave strength and adds the correction information for the applying an offset, any adjustment, correction, alteration, change, or similar without rhyme or reason is interpreted as applying an offset.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ROSING and DUKSTA with that of SUZUKI for advantage to provide an information processing apparatus, a system, a mobile terminal, and a program, that enable a user to search for a target place along a path. (SUZUKI: ¶ 0057)

Regarding Claim 17, the features of Claim 17 are essentially the same as Claim 6 with the asset tracking device of claim 12 performing the Method of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 6.

Claims 7 and 18 rejected under 35 U.S.C. 103 as being unpatentable over ROSING in view of SUZUKI and U.S. Patent Publication 2017/0242095 to SCHUH et al. (hereinafter “SCHUH”).

Regarding Claim 7, the combination of ROSING and SUZUKI teaches the method of claim 6.
While ROSING discloses the intelligent transportation system message (receiving a transmission of position information from a … ground station at a component of a NSBD that is in close proximity to the asset. [¶ 0026]), the combination of ROSING and SUZUKI does not explicitly teach, or is not relied on to teach:
wherein the offset is based on a size of a vehicle associated with the asset tracking device and a direction of travel of the vehicle provided in the intelligent transportation system message.

However, in the same field of endeavor SCHUH teaches:
wherein the offset is based on a size of a vehicle associated with the asset tracking device and a direction of travel of the vehicle provided in the intelligent transportation system message (When the process initiates, radar tracker control logic determines, receives or requests an estimate of the current relative position of the partner vehicle and subscribes to or regularly receives updates regarding the partner vehicle's relative position as they become available as represented by step 203 of FIG. 2.  In addition to the relative locations, the estimated information may optionally include various additional position related information such as 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ROSING and SUZUKI with that of SCHUH for advantage that although GPS location signals tend to be pretty good, the reported locations may be off by some amount and thus it is better to treat any reported GPS position as an estimate with some appropriate amount of uncertainty rather than treating the reported position as infallible information. (SCHUH: ¶ 0058)

Regarding Claim 18, the features of Claim 18 are essentially the same as Claim 7 with the asset tracking device of claim 12 performing the Method of Claim 1 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 7.

Claims 8 and 19 rejected under 35 U.S.C. 103 as being unpatentable over ROSING in view of SUZUKI and U.S. Patent Publication 2018/0088339 to ARUGA.

Regarding Claim 8, the combination of ROSING and SUZUKI teaches the method of claim 6.
While ROSING discloses the intelligent transportation system message (receiving a transmission of position information from a … ground station at a component of a NSBD that is in close proximity to the asset. [¶ 0026]), the combination of ROSING and SUZUKI does not explicitly teach, or is not relied on to teach:
wherein the offset is based on a previously obtained global navigation satellite system (GNSS) position fix of the asset tracking device relative to a position obtained from a previous intelligent transportation system message.

However, in the same field of endeavor ARUGA teaches:
wherein the offset is based on a previously obtained global navigation satellite system (GNSS) position fix of the asset tracking device relative to a position obtained from a previous intelligent transportation system message (the position detection control unit 155 may correct the current position estimated by the GPS positioning in accordance with the current position estimated by the beacon positioning. [¶ 0202])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ROSING and SUZUKI with that of ARUGA for advantage to improve estimation precision of the position of the reception device. (ARUGA: ¶ 0031)

Regarding Claim 19, the features of Claim 19 are essentially the same as Claim 8 with the asset tracking device of claim 12 performing the Method of Claim 1 above. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 8.

Claims 9 and 20 rejected under 35 U.S.C. 103 as being unpatentable over ROSING in view of U.S. Patent Publication 2020/0207386 to CHAN et al. (hereinafter “CHAN”).

Regarding Claim 9, ROSING discloses the method of claim 1.
While ROSING does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CHAN teaches: 
wherein the obtaining the intelligent transportation system message comprises finding a message with a strongest signal strength (when each of the stop announcement devices 20 receives two or more signals of the message of the first position change or the message of the second position change or the message of the third position change simultaneously, each of the stop announcement devices 20 select to read the position message with strongest signal.  Since the ranges of the preset communication distances of a plurality of train beacons in the carriages may overlap, when the stop announcement devices 20 receive two or more signals of the messages of the position changes simultaneously, it selects to receive the strongest signal. [¶ 0172])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ROSING with that of ARUGA for advantage of selection of … communication methods … to utilize its characteristics … [to] facilitate determining accuracy of local site information (CHAN: ¶ 0177)

Regarding Claim 20, the features of Claim 20 are essentially the same as Claim 9 with the asset tracking device of claim 12 performing the Method of Claim 1 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 9.

Claims 10 and 21 rejected under 35 U.S.C. 103 as being unpatentable over ROSING in view of SCHUH.

Regarding Claim 10, ROSING discloses the method of claim 1.
While ROSING discloses wherein the reporting the position comprises sending a position … found in the intelligent transportation system message to the remote server (a method for tracking the location of an asset, comprising: a) receiving a transmission of position information from a … ground station at a component of a NSBD that is in close proximity to the asset. [¶¶ 0025 – 0026], ROSING does not explicitly disclose, or is not relied on to disclose:
wherein the reporting the position comprises sending a position, vehicle size and direction of travel

However, in the same field of endeavor SCHUH teaches:
wherein the reporting the position comprises sending a position, vehicle size and direction of travel (When the process initiates, radar tracker control logic determines, receives or requests an estimate of the current relative position of the partner vehicle and subscribes to or regularly receives updates regarding the partner vehicle's relative position as they become available as represented by 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ROSING with that of SCHUH for advantage that although GPS location signals tend to be pretty good, the reported locations may be off by some amount and thus it is better to treat any reported GPS position as an estimate with some appropriate amount of uncertainty rather than treating the reported position as infallible information. (SCHUH: ¶ 0058)

Regarding Claim 21, the features of Claim 21 are essentially the same as Claim 10 with the asset tracking device of claim 12 performing the Method of Claim 1 above. Therefore, Claim 21 is rejected on the same grounds and motivation as Claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2644